3 N.Y.2d 816 (1957)
In the Matter of the Arbitration between Norman Klines, Respondent, and Jacob A. Green et al., Appellants.
In the Matter of the Arbitration between David Coleman, Respondent, and Jacob A. Green, et al., Appellants.
Court of Appeals of the State of New York.
Argued May 7, 1957.
Decided July 3, 1957.
Sol A. Liebman for Jacob A. Green, appellant.
Sol A. Liebman and William Kerwick for Brewster Homes, Inc., and others, appellants.
Sidney M. Spero and Edwin N. Charnin for respondents.
Concur: CONWAY, Ch. J., DESMOND, DYE, FULD, FROESSEL, VAN VOORHIS and BURKE, JJ.
Order affirmed, with costs; no opinion.